Citation Nr: 0843546	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
myocardial infarction (also claimed as heart condition).

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973, from December 1990 to June 1991, and from 
December 2001 to April 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the RO issued a Statement of the Case 
with regard to the following three claims in August 2007: 
entitlement to service connection for chronic sinusitis; 
entitlement to service connection for lumbar radiculopathy 
(also claimed as peripheral neuropathy); and entitlement to 
service connection for anxiety disorder.  However, the 
veteran did not file a Substantive Appeal with regard to 
these three claims.  As such, these three issues are not 
before the Board.

In November 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1971 to October 1973, from December 1990 to June 
1991, and from December 2001 to April 2002.

2.  On November 4, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for residuals of myocardial infarction 
(also claimed as heart condition) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met for the issue of entitlement to 
service connection for residuals of myocardial infarction 
(also claimed as heart condition).  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the portion of this appeal pertaining to the 
issue of entitlement to service connection for residuals of 
myocardial infarction (also claimed as heart condition) and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to that issue.  
Accordingly, the Board does not have jurisdiction to review 
that portion of the appeal and it is dismissed.



ORDER

The issue of entitlement to service connection for residuals 
of myocardial infarction (also claimed as heart condition) is 
dismissed.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for an 
initial disability rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.

The veteran underwent a VA spine examination in April 2007.  
At his November 2008 video conference hearing, the veteran 
testified that his April 2007 VA spine examination was 
cursory and that his lumbosacral spine disability has 
worsened since that time.  As the current status of his 
lumbosacral spine disability is unclear, the Board finds that 
a new VA examination is necessary in order to fully and 
fairly evaluate his claim for a higher initial rating.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA spine 
examination by an examiner other than 
the one who conducted the April 2007 
examination if possible, to determine 
the current severity of his service-
connected degenerative disc disease of 
the lumbosacral spine.  The claims file 
must be reviewed by the examiner in 
conjunction with the appeal.  All 
indicated tests should be performed and 
all findings should be reported in 
detail, including range of motion of 
the thoracolumbar spine and at what 
degree in motion pain begins.

The examiner should describe any 
functional loss pertaining to the 
degenerative disc disease of the 
lumbosacral spine due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In 
addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use.  The examiner should 
also document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms, to include 
any incapacitating episodes (acute 
signs and symptoms of intervertebral 
disc syndrome that have required bed 
rest prescribed by a physician and 
treatment by a physician).

2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be issued a supplemental 
statement of the case and be given an 
opportunity to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


